Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 17, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00283-CV

      IN RE JAVIER BARRON AND EMERITA ESPINOZA, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-06505J

                         MEMORANDUM OPINION

      On April 14, 2014, relators Javier Barron and Emerita Espinoza filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Glenn Devlin, presiding judge of the 313th District Court of Harris
County, to set aside his April 10, 2014 order denying their motion for continuance.

      Subsequent to filing their petition for writ of mandamus in this court,
relators filed a notice of nonsuit, advising this court that they no longer desire to
prosecute their original proceeding against respondent.       We construe relators’
notice of nonsuit as a motion dismiss and grant the motion.

      Accordingly, we order relators’ petition for writ of mandamus dismissed.
Relators’ related emergency motion to stay the trial is further denied as moot.


                                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2